DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: a container including the features “an ejection mechanism coupled to the outer shell, wherein the dispensing mechanism is movable to a third position and the ejection mechanism urges the cartridge out of the receiving end of the outer shell when the dispensing mechanism is in the third position” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for assembling a container including the steps “and wherein the dispensing mechanism is further movable to a third position and an ejection mechanism urges the cartridge out of the receiving end of the outer shell when the dispensing mechanism is in the third position.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: a container including the features “a core coupled to the outer shell, wherein the core and the outer shell cooperate to define an interior of the container, and the cartridge is sized and shaped to be snugly received within the interior, and wherein the core comprises a retention spring configured to secure the cartridge.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: a container including the features “a closure over the dispensing opening, and wherein the dispensing mechanism is configured to engage the closure as the dispensing mechanism is moved from the first position to the second position, such that the closure is removed from the dispensing opening” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651